DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/11/2020, and 11/15/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 08/06/2018.  These drawings are considered by examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smadi et al (US 2016/0353495), hereinafter “Smadi“, in view of Chechani et al (US 10,015,142), hereinafter “Chechani“.
Regarding claim 1, Smadi teaches a first mobile computing device (Figure 1 shows a first mobile computing device 104) comprising: 
a memory resource comprising executable instructions to (Figure 1 inherently includes a memory resource comprising executable instructions to): 
determine when a metric of a data connection of the first mobile computing device through an access point has exceeded a threshold (pars [0015-0018] [0043-0044] teach a data connection that grant access to the additional device once the mobile hotspot operation is turned on, and can be determined based on the measured receiver power reads on a metric, further teaches the mobile device can determine the received signal strength indication (RSSI) of the additional device when the additional device is transmitting to the Wi-Fi access point based on predetermined threshold); 
instruct, responsive to the determination, a second mobile computing device to initiate an operation as a mobile hotspot (pars [0011] [0017] [0024] [0043-0044] teach the instruction that response to the operation as a mobile hotspot); and 

Chechani, in the same field of endeavor, teaches switch from the data connection through the access point to a data connection through the mobile hotspot of the second mobile computing device (Figures 3-4, col. 7, line 40 to col. 9, line 33 teach switching the data connection between the access point and a mobile hotspot).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Smadi to Chechani, in order to provide convenient for the user to switch seamlessly roam between enterprise network access points and a mobile hotspot easily (as suggested by Chechani in col. 1, line 21 to col. 2, line 23).

Regarding claim 2, the combination of Smadi and Chechani teach the first mobile computing device of claim 1, Smadi further teaches wherein the metric of the data connection of the first mobile computing device is a quality of service metric associated with internet access determined based on the measured receiver power. For example, the mobile device can determine the received signal strength indication (RSSI) of the additional device when the additional device is transmitting to the Wi-Fi access point reads on the metric of the data connection).  

Regarding claim 3, the combination of Smadi and Chechani teach the first mobile computing device of claim 1, Smadi further teaches wherein the metric of the 

Regarding claim 4, the combination of Smadi and Chechani teach the mobile computing device of claim 1, Smadi further teaches wherein a data connection through the mobile hotspot utilizes a cellular data network (pars [0011]  [0043-0044] teach the connection through the mobile hotspot that used the cellular data network).  

Regarding claim 5, the combination of Smadi and Chechani teach the mobile computing device of claim 1, Smadi further teaches wherein the first computing device is paired with the second computing device (pars [0043-0044] teach the determination of whether to grant access can be further based on the proximity of additional devices relative to the mobile device).  

Regarding claim 6, the combination of Smadi and Chechani teach the mobile computing device of claim 1, Smadi further teaches comprising executable instructions to search for another data connection source subsequent to the switch (pars [0011-0013] [0043-0044] teach the determination of whether to grant access can be further based on the proximity of additional devices relative to the mobile device means switching between the data connection source).  

 claim 7, the combination of Smadi and Chechani teach the mobile computing device of claim 6, Smadi further teaches comprising instructions to instruct the second mobile computing device to discontinue the operation as the mobile hotspot responsive to identifying another data connection source (pars [0011-0013] [0043-0044] teach the loss of a connection between the devices).  

Regarding to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 9, the combination of Smadi and Chechani teach the non-transitory computer-readable medium of claim 8, Smadi further teaches including instructions executable by the processor to monitor, at a first mobile computing device, a metric of the data connection provided by the mobile hotspot.  

Regarding to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 13, the combination of Smadi and Chechani teach the method of claim 12, Smadi further teaches comprising monitoring, via the first mobile computing device, consumption of a data plan associated with the second mobile computing device (pars [0011-0013] [0043-0044] teach the determination of whether to grant access can be further based on the proximity of additional devices relative to the mobile device means switching between the data connection source).  

Regarding claim 14, the combination of Smadi and Chechani teach the method of claim 13, Smadi further teaches comprising deactivating, via the first mobile computing device (pars [0011-0013]), the operation of the paired second mobile device as a mobile hotspot responsive to a determination that a portion of a data limit of the paired second mobile computing device has been consumed (pars [0011-0013] teach activating/deactivating the operation between devices).  

Regarding claim 15, the combination of Smadi and Chechani teach the method of claim 13, Smadi further teaches comprising reestablishing, responsive to a determination that a portion of a data limit of the paired second mobile computing device has been consumed (pars [0011-0013]), the data connection provided by the access point despite the metric of the data connection provided by the mobile hotspot surpassing the metric of the data connection provided by the access point (pars [0015-0018] [0043-0044] teach a data connection that grant access to the additional device once the mobile hotspot operation).

Allowable Subject Matter
7.	Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 10, the prior art of record fails to disclose wherein the instructions to switch from the data connection provided via the access point to the data connection 
As to claim 11, the prior art of record fails to disclose including instructions executable by the processor to disconnect from the data connection provided by the mobile hotspot and reestablish the data connection provided by the access point responsive to a comparison, at the first mobile computing device, of the metric of the data connection provided by the mobile hotspot and the metric of the data connection provided by the access point.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL T VU/
Primary Examiner, Art Unit 2641